Citation Nr: 0026784	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954 and from November 1954 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in October 1998, by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The service medical records reflect that the veteran was 
evaluated for occasional premature ventricular 
contractions (PVC's); no pathology was found and the PVC's 
were considered to be benign.

2. The death certificate reflects that the veteran died in 
September 1998 due to a massive myocardial infarction.

3. There is no competent evidence of record to relate the 
cause of the veteran's death to the findings of PVC's or 
any other incident of service.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

The appellant argues that the findings during service are 
representative of the onset of the disease process which 
resulted in the veteran's terminal myocardial infarction.  
However, the medical evidence of record documents that the 
findings of premature ventricular contractions during service 
were thoroughly evaluated at that time and were found to be 
benign in nature.  There is no competent evidence of record 
to relate any recent cardiovascular disorder and the terminal 
myocardial infarction to the findings noted during service.  
The appellant's assertions alone, without some form of 
competent medical corroboration, are not deemed to be 
sufficient to serve as a basis to well ground her claim.  

While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
she is not competent to determine that the etiology of a 
disability is related to any specific incident or event or 
any other disorder.  Such a relationship, which involves a 
medical diagnosis, must be identified by an appropriate 
medical expert.  As noted above, there is no medical evidence 
of record to support the appellant's assertions regarding 
this relationship.  While evidentiary assertions by the 
appellant must be accepted as true for the purposes of 
determining whether a claim is well grounded, these 
assertions do not have to be accepted where they are found to 
be inherently incredible.  See King v. Brown, 5 Vet.App. 19 
(1993).  In this case, the appellant's evidentiary assertions 
regarding the relationship between the findings of PCV's 
during service and the terminal myocardial infarction, 
approximately 26 years later are found to be inherently 
incredible when viewed in the context of the total record.  

In reaching this conclusion, the Board acknowledges that with 
respect to the well grounded analysis, the appellant's burden 
of persuasion is uniquely low.  However, there must be some 
basis to conclude that the appellant's claim is plausible or 
capable of substantiation.  In this case, the record provides 
no such basis.  See e.g. Hensley v. West 212 F3d. 1255 (Fed. 
Cir. 2000).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veteran's death and it's relationship to service 
or any incident therein because the cause of the veteran's 
death and it's relationship to any causative factor or other 
disability, as noted above, are medical conclusions and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not provided any 
indication that additional evidence exists, which if 
obtained, would render her claim well grounded.  Accordingly, 
entitlement to service connection for the cause of the 
veteran's death is not warranted.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

